DR. BARBARA THOMPSON, State Superintendent Department of PublicInstruction
You have asked my opinion on whether public school districts which have designated Monday, January 2, 1978, as a school day on which school is to be held, and have so contracted with their teachers, may hold school on that day, despite certain provisions of sec. 256.17, Stats.
Section 121.17 (2)(a), Stats., provides that in order to comply with the requirements for state aid, a district must "Hold school for at least 180 days each year, the days to be computed in accordance with s. 115.01 (10)."  Section 115.01 (10), Stats., which is specifically applicable to schools, provides in part:
      "(a) School days are days on which school is actually taught and the following days on which school is not taught:
      "1. Labor Day, Thanksgiving, Christmas, New Year's Day and Memorial Day, if within the scheduled school term and not within a scheduled vacation period. *Page 130
The effect of see. 115.01 (10)(a)1., Stats., is to make certain days like Christmas and New Year's Day "school days" which are included in the 180-day statutory requirement, even though school is not taught on those days.
Section 256.17, Stats., lists January 1 among the listed legal holidays and further provides that whenever a holiday falls on a Sunday, the succeeding Monday shall be the legal holiday. January 1, 1978, falls on a Sunday. But, although such holidays are declared in sec. 256.17, the effect of the declaration is not to automatically make such days "a day off." For example, some election days are declared to be legal holidays in sec. 256.17.
It is to be noted that no provision is made in ch. 115 similar to that in sec. 256.17, Stats. No specific statute makes a Monday following a holiday a day on which school is not taught. It is my opinion, therefore, that there is no statutory requirement that schools be closed on the Mondays succeeding the holidays listed in sec. 115.01 (10) (a) 1., Stats., when those holidays fall on Sunday. It also follows from these statutory provisions that if schools are closed on Monday, January 2, that day does not count toward the 180-day requirement.
BCL:JWC